            Case 2:19-cv-01115-MMB Document 16 Filed 10/27/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA



   DAVID AND RENEE HENRY,                                            CIVIL ACTION
   individually and as guardians and parents                         NO. 19-1115
   of S.J.K.H, a minor

   v.
   SCHOOL DISTRICT OF
   PHILADELPHIA and DANIEL J.
   LAZAR, in his official and individual
   capacities


                                                           ORDER

          AND NOW, this 27th day of October, 2020, upon consideration of Defendants’ Motion

to Dismiss Counts II through XI (ECF 11) and the Response thereto (ECF 14), and for the

reasons given in the accompanying Memorandum, it is hereby ORDERED that the Motion to

Dismiss is GRANTED in part and DENIED in part, as follows:

               •    DENIED as to Counts II,V, VI, VII, and IX;

               •    GRANTED, without prejudice and with leave to amend, as Counts III, IV, and

                    VIII, within fourteen (14) days.;

               •    GRANTED, with prejudice, as to Counts X and XI.



                                                            BY THIS COURT:

                                                            s/ Michael M. Baylson
                                                            ______________________________
                                                            MICHAEL M. BAYLSON
                                                            United States District Court Judge


O:\CIVIL 19\19-1115 Henry v School District\19cv1115 Order re Second MTD.docx
